Citation Nr: 0202442	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  99-13 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder with a hiatal hernia and abdominal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1946 to December 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  In the decision, the RO determined that the 
veteran had not reopened a claim for service connection for a 
gastrointestinal disorder and a hiatal hernia.  The RO also 
denied service connection for an abdominal hernia.  Later, in 
September 2001, the RO found that new and material evidence 
had been presented to reopen the previously denied claim, but 
the RO then denied the reopened claim on the merits.  The 
Board finds that the veteran's contentions regarding the 
disabilities are intertwined, and the disorders may be 
evaluated together as a single issue for adjudication 
purposes.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  A current gastrointestinal disorder with a hiatal hernia 
and abdominal hernia was not present during service, was not 
manifest within a year after separation from service, and is 
not related to any incident during service.


CONCLUSION OF LAW

A gastrointestinal disorder with a hiatal hernia and 
abdominal hernia was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the RO was correct in 
reopening the previously denied claim.  The Board had 
previously denied service connection for a hiatal hernia and 
any other gastrointestinal disorder in a decision of January 
1990.  The Board finds that the RO was correct in reopening 
the claim in light of the new and material evidence which has 
been added to the claims file since the January 1990 decision 
which includes numerous post-service treatment records, a lay 
statement from another serviceman, and a service morning 
report.  

The Board also notes that during the pendency of this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
claimant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for service connection for a 
gastrointestinal disorder.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental statement 
of the case (SSOC), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's only 
available service medical record.  The National Personnel 
Records Center has informed the VA on more than one occasion 
that any other service medical records which existed were 
likely destroyed by fire.  

The post-service treatment records have also been obtained.  
The veteran has been afforded a disability evaluation 
examination by the VA to assess the nature of his 
disabilities.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  The 
Board finds that the service medical records, the examination 
report, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as peptic ulcer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran's only service medical record, the report of an 
examination conducted upon separation from service in 
December 1949, does not contain any references to any of the 
claimed disabilities.  The report shows that the veteran's 
abdomen and viscera had no significant abnormalities.  The 
liver and spleen were normal, and there were no masses.  It 
was also specifically noted that there was no hernia.  He was 
found to be qualified for separation from service. 

With respect to post-service records, the Board notes that 
there is no evidence of a chronic disorder such as a peptic 
ulcer within a year after separation from service.  The 
earliest post-service medical record containing references to 
any type of gastrointestinal disorder is dated in 1987.  The 
VA medical record dated in October 1987 shows that the 
veteran reported having symptoms of epigastric pain, burning 
and nausea for the past couple of weeks.  A VA radiology 
report dated in October 1987 shows that an upper GI series 
was interpreted as showing a small to moderate sized sliding 
hiatal hernia.  Otherwise, evaluation was negative for 
abnormalities.  There is no indication in these records that 
any of the symptoms dated back to his period of service.   

In an appeal statement of May 1988, the veteran reported that 
in 1946, while he was stationed at the Brooks Army Post in 
Texas, he picked up a machine used to mash potatoes and was 
injured resulting in an abdominal hernia.  He states that he 
was treated at the Brooks Army Hospital.  In a written 
statement dated in February 1989, the veteran reported that 
an ulcer condition occurred when he was at Fort Bliss Texas 
in August 1949.  He stated that he did not remember the name 
of the dispensary.  

The report of a VA gastrointestinal examination conducted in 
February 1989 shows that the veteran stated that while in 
service he had a peptic ulcer disease which was treated, but 
no upper GI series was done.  He also stated that in 1987 he 
had an upper GI series which showed no ulcer but did show a 
hiatal hernia.  He also had a history of a right inguinal 
herniorrhaphy in 1985.  Following examination, the diagnoses 
were (1) hiatal hernia (by history); and (2) gastrointestinal 
condition - there is a possibility of sigmoid colon 
diverticulitis and also a possibility of gastritis secondary 
to certain medications he is on.  The examiner did not give 
an opinion linking any of these disorders to the veteran's 
period of service.  

The report of an examination of the veteran conducted in 
September 1992 shows that the veteran stated that in 1946 
while stationed at Ft. Bliss he began complaining of 
nocturnal heartburn including acid regurgitations.  He 
reportedly underwent an upper GI series and was treated with 
Gelusil and some liquid medication which helped 
intermittently.  By 1948, he reportedly developed nausea, 
vomiting and severe burning epigastric pain.  A new X-ray at 
that time reportedly disclosed a peptic ulcer.  Following the 
VA examination, the diagnoses were (1) esophageal hiatal 
hernia with reflux; and (2) recurrent intermittent peptic 
ulcer (site unknown).  Again, the only thing in the report 
linking these disorders to service is the history given by 
the veteran.    

A letter dated in March 1998 from a former service comrade 
contains the following information.

Please consider this as my official statement in 
support of [the veteran].  He was hospitalized at 
Brook's Army Hospital during January 1946 for 
approximately 2 1/2 days.  [The veteran] and I were 
both pulling K.P when [the veteran] was complaining 
to me of severe stomach pain and severe 
gastrointestinal disorder with severe chest pain.  
He was taken from the kitchen K.P. duty directly to 
the hospital on January 1946.  I cannot remember 
the exact date; however, it was during January 
1946.  [The veteran] came out of the hospital after 
2 1/2 days and he told me that they found a severe 
hiatal hernia and gastrointestinal condition.  

After January or early February 1946, I was shipped 
to Ft. Bliss, Texas.  [The veteran] was shipped to 
Camp Crowder, Joplin, MO.  I did not see [the 
veteran] until 1955 where [the veteran] advised me 
that he was still having severe chest pains due to 
hiatal hernia and severe gastrointestinal disorder.

Finally, the evidence includes a copy of a morning report 
dated in August (no year specified) which indicated that the 
veteran took sick that day, was treated, and returned to 
duty.  No diagnosis was listed.  

In analyzing the evidence of record, the Board notes that the 
fact that the veteran's own account of the etiology of his 
disability was recorded in his VA disability evaluation 
examinations is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Although the veteran has now given his own opinion that his 
current gastrointestinal problems began during service, the 
United States Court of Appeals for Veterans Claims has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Although the veteran had reported that his doctors in service 
had told him that he had a hiatal hernia and an ulcer, those 
statements by the veteran are not sufficient to support his 
claim.  The Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not sufficient evidence to 
support a claim because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

In light of the lack of medical evidence showing a specific 
diagnosis in service, the normal separation examination, and 
the lack of any evidence of treatment for a gastrointestinal 
disorder until 37 years after service, the Board finds that a 
gastrointestinal disorder with a hiatal hernia and abdominal 
hernia was not present during service, was not manifest 
within a year after separation from service, and is not shown 
to be related to any incident during service.  Accordingly, 
the Board concludes that a gastrointestinal disorder with a 
hiatal hernia and abdominal hernia was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.



ORDER

Entitlement to service connection for a gastrointestinal 
disorder with a hiatal hernia and abdominal hernia is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

